Citation Nr: 9912691	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from August 1950 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
RO that denied the veteran's application to reopen a 
previously denied claim of service connection for a back 
disability.


FINDINGS OF FACT

1.  Service connection for a back disability was denied by a 
July 1955 rating decision and this denial was continued by 
rating decisions entered in October 1974 and February 1989.  
The veteran was notified of the adverse determinations, but 
did not perfect an appeal as to any of these denials.  

2.  Certain evidence received since the February 1989 denial 
bears directly and substantially upon the issue at hand and 
is so significant that it must be considered to decide fairly 
the merits of the veteran's claim.

3.  No competent medical evidence has been presented to link 
currently shown back disability to the back problems the 
veteran experienced in service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for back 
disability has been submitted.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  The claim of service connection for back disability is 
not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1955, the RO denied the veteran's initial claim of 
service connection for a back disability.  The veteran was 
notified of this denial and of subsequent denials in October 
1974 and February 1989, but he did not perfect an appeal of 
these denials.  Hence, these rating decisions became final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.129, 
19.192 (1988).  As a result, the Board may now consider the 
veteran's claim of service connection on the merits only if  
"new and material evidence" has been presented or secured 
since the February 1989 RO decision.  38 U.S.C.A. § 5108 
(West 1991); Manio v. Derwinski, 1 Vet. App. 144, 145-46 
(1991).  (For the purposes of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).
In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) in 
the case of Colvin v. Derwinski, 1 Vet.App. 171 (1991) was 
recently invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  In Hodge, the United States Court of Appeals for the 
Federal Circuit indicated that the Colvin test of 
"material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra. 

The Court, in Elkins v. West, No. 97-1534 (U.S. Vet. App. 
Feb. 17, 1999) (en banc), recently held that Hodge requires 
the replacement of a two-step approach outlined in Manio v. 
Derwinski with a three-step approach.  See also Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
Under this three-step approach to claims to reopen, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) to 
have a finally denied claim reopened under 38 U.S.C. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the February 
1989 denial and finds that new and material evidence has 
indeed been presented.  Prior to February 1989, the evidence 
showed that the veteran was seen several times during 
military service with complaints of back pain.  Thereafter, 
no back disability was found on VA examination in 1955, but 
spurring at L4-5 with minimal scoliosis was noted in 
September 1974 and arthritis of the sacroiliac joints was 
noted in January 1989.  

Evidence received since the February 1989 denial includes 
medical evidence showing problems with spondylitic changes 
and disc herniation at L4-5.  Repeated complaints of back 
pain and disc disease were noted.  However, what is different 
about the newly received evidence is certain lay statements 
of record.  Significantly, the veteran provided detailed 
information about an in-service injury that had not been 
provided previously.  Specifically, he testified at an August 
1997 hearing about a tree falling across his back during 
combat.  His sister also provided a statement to the effect 
that the veteran had returned home from service with 
complaints of low back pain.  Such evidence provides more 
detail about in-service events than was available previously 
and consequently constitutes new and material evidence as 
defined above.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), which requires the claim to be 
reopened, the Board must now determine whether the claim of 
service connection for a back disability is well grounded.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc).

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  A well-
grounded claim of service connection generally requires that 
a claimant submit evidence of each of the following:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of  in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom, Epps v. West, 118 S. Ct. 2348 (1998).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection is not well grounded.  
Although the veteran has provided additional information 
regarding an in-service injury that led to the complaints of 
back pain noted in service medical records, and his sister 
has indicated that he returned from military service with 
complaints of back pain, no competent medical evidence has 
been presented to show that back problems he currently 
experiences are attributable to the problems he experienced 
in service, including the falling tree incident.  Likewise, 
no competent medical evidence has been presented linking 
current disability to the veteran's complaints of continued 
problems with his back since service.  Absent the 
presentation of such medical nexus evidence, his claim may 
not be considered well grounded.  Caluza, supra.  
Additionally, there has been no showing of chronic disease 
such as arthritis until many years after the veteran's 
separation from service.  The result is that the veteran is 
not aided by the presumption of 38 C.F.R. § 3.307.  
Therefore, the Board denies the claim of service connection 
as not well grounded.


ORDER

Service connection for a back disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

